Mr. Justice Sulzbaci-iek
delivered the following opinion of the court:
This is an appeal from a judgment rendered by the District Court of San Juan in the criminal case prosecuted against Romualdo García and Ildefonso Martinez for the crime of perjury. From the record on file with the court and the facts as set forth in the judgment rendered by the district court, it appears that said Romualdo García and Ildefonso Martinez presented at voting place No. 5, San Juan appertaining to the electoral district of this City, an affidavit dated October 28, 1902, made before J. Bazán, Justice of the Peace of San Francisco, declaring and affirming that whereas Angel Pereira had not reached the legal voting age, his name should be struck from the list of voters registered for the election to be held on November 4, 1902, since the aforesaid person was for this reason without the right of suffrage on the day of election. The court adjudged that said Ro-mualdo García and Ildefonso Martinez were guilty of the crime of perjury and sentenced each to one year of imprisonment in the penitentiary and each to pay one half the costs. The defendants took an appeal to this court from the aforesaid judgment and in their notice of appeal mention several errors alleged to have been committed by the district court. In such an appeal as this one, a defendant in order to make use by way of defence, of any error committed by the district court, unless such error is apparent from the record, must enter his objections during the trial and cause the errors of the lower court to be set out in the record by means of a bill of exceptions which must be settled and signed by the court, in accordance with the provisions of sections 295 and 296 of the Code of Criminal Procedure. *513If such, a bill of exceptions does not appear in the record, this court must presume that the proceedings of the district court were correct and legal ánd that the judgment of said district court was rendered upon the strength of sufficient' .evidence. Inasmuch as this court fails to discover any apparent error in the record, the judgment of the district court is hereby affirmed and the appeal taken by the defendants dismissed. The other Justices who sat in this, case concur in this decision.

Affirmed.

Messrs. Chief Justice Quiñones, and Associate Justice's Fi-gueras and MacLeary, concurring.
Mr.. Associate Justice Hernández did not sit in this case.